IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF NEW MEXICO

ROBBIN BANISTER,
Plaintiff,
VS. No. CV 18-00755 KG/JHR

NADENE GRAGO,
et al.,

Defendants.
JUDGMENT

THIS MATTER came before the Court under 28 U.S.C. § 1915A, 28 U.S.C. §
1915(e)(2)(B) and Fed. R. Civ. P. 12(b)(6) on the Prisoner Civil Rights Complaint filed by Plaintiff
Robbin Banister (Doc. 1) and the Court having entered its Memorandum Opinion and Order
dismissing all claims with prejudice for failure to comply with the Federal Rules of Civil Procedure
and failure to state a claim on which relief can be granted,

IT IS ORDERED that JUDGMENT is entered and the Prisoner Civil Rights Complaint
filed by Plaintiff Robbin Banister (Doc. 1) and all claims and causes of action are DISMISSED

with prejudice.

UNITEDATATES DI CT JUDGE
